--------------------------------------------------------------------------------

EXHIBIT 10.8
 
SUPPLEMENTAL
PENSION AND RETIREMENT PLAN
OF
BENEFICIAL MUTUAL SAVINGS BANK
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009

 
 
ARTICLE I
 
PURPOSE CLAUSE
 
This Plan was established solely for the purpose of providing benefits to
certain employees of Beneficial Mutual Savings Bank which would have been
payable to such employees under the Employees’ Pension and Retirement Plan of
Beneficial Mutual Savings Bank but for the limitations placed on the amount of
such benefits by Sections 401(a)(17) and 415 of the Code.  The Plan is intended
to constitute an unfunded plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated
employees.  This Plan is amended and restated, effective as of January 1, 2009,
to conform to the requirements of Section 409A of the Code and the regulations
issued thereunder.
 
ARTICLE II
 
DEFINITIONS
 
2.1.          “Actuarially Equivalent” shall mean equality in value of the
aggregate amounts expected to be received under different benefit forms, or the
same form commencing at different points of time, as determined using the
actuarial equivalent assumptions set forth in the Pension Plan.
 
2.2.          “Administrator” shall mean the Bank.
 

--------------------------------------------------------------------------------


 
2.3.          “Bank” shall mean Beneficial Mutual Savings Bank, and any
successor or successors thereof.
 
2.4.          “Code” shall mean the Internal Revenue Code of 1986, as from time
to time amended.
 
2.5.          “Effective Date” shall mean July 1, 1991.  The Effective Date of
this amended and restated Plan is January 1, 2009.
 
2.6.          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as from time to time amended.
 
2.7.          ‘‘Limitations” means the limitations set forth in Sections
401(a)(17) and 415 of the Code, as implemented by the terms of the Pension Plan.
 
2.8.          “Participant” shall mean any President or Vice President of the
Bank who is employed by the Bank on or after the Effective Date.
 
2.9.          “Pension Plan” shall mean the Employees’ Pension and Retirement
Plan of Beneficial Mutual Savings Bank, as from time to time amended.
 
2.10.        “Plan” shall mean this Supplemental Pension and Retirement Plan of
Beneficial Mutual Savings Bank, as from time to time amended.
 
2.11.        “Post-409A Benefits” shall mean the amount deferred by a
Participant under the Plan after December 31, 2004, as determined in accordance
with Section 409A of the Code and the regulations and other guidance issued
thereunder.
 
2.12.        “Pre-409A Benefits” shall mean the amount deferred by a Participant
under the Plan before January 1, 2005, including earnings thereon, to the extent
that the Participant’s right to such amount was earned and vested as of December
31, 2004.  The amount deferred by a Participant prior to January 1, 2005, equals
the present value as of December 31, 2004 of the amount to which the Participant
would be entitled under the Plan if the Participant voluntarily terminated
service without cause on December 31, 2004, and received a full payment of
benefits from the Plan on the earliest possible date allowed under the Plan
following termination of service and received benefits in the form with the
maximum value.  A Participant’s Pre-409A Benefits will be determined in
accordance with the regulations and other guidance issued under Section 409A of
the Code by the Internal Revenue Service.
 
-2-

--------------------------------------------------------------------------------


 
2.13.        “Separation from Service” or “Separates from Service” shall mean
the severance of a Participant’s employment with the Bank as determined in
accordance with Section 409A of the Code.
 
2.14.        “Specified Employee” shall mean a Participant who as of the date of
his Separation from Service is a key employee (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) of the Bank or of any entity
that is treated as a single employer with the Bank under Sections 414(b),(c),
(m) or (o) of the Code, but only if the Bank or any such entity is a corporation
whose stock is publicly-traded on an established securities market or otherwise.
 
ARTICLE III
 
BENEFITS
 
3.1.          (a)            A Participant who terminates employment with the
Bank and is eligible to receive benefits under the Pension Plan immediately upon
such termination shall receive benefits under this Plan equal to the excess, if
any, of (i) the benefits which would have been payable to the Participant
commencing on the first day of the month coincident with or next following the
attainment of at age 65 under the Pension Plan in the form of a single life
annuity but for the Limitations based on the Participant’s compensation and
service with the Bank through June 30, 2008, over (ii) the accrued benefits
actually payable under the Pension Plan commencing on the first day of the month
coincident with or next following the attainment of age 65 in the form of a
single life annuity.  Benefits shall commence to be paid to the Participant in
accordance with Section 3.4, below.
 
-3-

--------------------------------------------------------------------------------


 
(b)           The Participant may elect to receive pursuant to Section 3.2,
below, the benefits payable under this Section 3.1 in any one of the Actuarially
Equivalent forms of benefits available under the Pension Plan.
 
3.2.          (a)            If the Participant so elects, the benefits payable
under this Plan may be paid in one of the optional forms of payment available
under the Pension Plan other than the normal form of payment applicable to the
Participant’s benefits under the Pension Plan.  If the Participant elects to
receive benefits in one of the optional forms such benefits will be adjusted
using the same actuarial assumptions that are used to calculate optional forms
of benefits (other than lump sums) under the Pension Plan.
 
(b)           Any election under this Section 3.2 shall be in writing, in such
form as the Administrator may require, and shall be effective only if submitted
to the Administrator before the date on which the payment of benefits under the
Pension Plan is scheduled to commence.  If the form of benefit elected under
this Section 3.2 is a joint and survivor annuity, the Participant’s election
shall not be effective unless it identifies the beneficiary who shall receive
the survivor’s annuity.
 
3.3.          (a)           In the event of the death of a Participant prior to
the commencement of benefits under the Pension Plan, and if the Participant’s
surviving spouse or other beneficiary is entitled to receive a survivor’s
benefit under the Pension Plan as a consequence thereof, the surviving spouse,
or such other beneficiary, shall receive benefits equal to the excess, if any,
of (i) the survivor’s benefits which would have been payable to the surviving
spouse, or such other beneficiary, under the Pension Plan based upon the
Participant’s compensation and service with the Bank through June 30, 2008 and
the benefits that would have been payable to the Participant commencing on the
first day of the month coincident with or next following the attainment of age
65 in the form of a single life annuity but for the Limitations, over (ii) the
survivor’s benefits actually payable to the surviving spouse or such other
beneficiary under the Pension Plan based upon the Participant’s accrued benefits
as of June 30, 2008, payable on the first day of the month coincident with or
next following the attainment of age 65 in the form of a single life annuity.
 
-4-

--------------------------------------------------------------------------------


 
(b)           The benefit payable under this Section 3.3 shall be payable in the
same form as the survivor benefit that is payable under the Pension Plan.
 
3.4.          Commencement of Benefits.  Except otherwise elected by the
Participant in accordance with Section 3.5, below, benefits payable under this
Article 3 shall commence as soon as practicable following the date of the
Participant’s Separation from Service but not later than the last day of the
taxable year of the Participant in which such Separation from Service occurs, or
if later, by the 15th day of the third calendar month following the date of the
Participant’s Separation from Service.  In no event shall the Participant be
permitted, directly or indirectly, to designate the taxable year of the
commencement of benefits.  If the Participant is a Specified Employee as of the
date of the Participant’s Separation from Service, payments of the Participant’s
Post-409A Benefits shall be delayed until the date that is six months following
the date of the Participant’s Separation from Service.  If benefits commence
prior to the Participant’s attainment of age 65, benefit payments to the
Participant (or to the surviving spouse or beneficiary as the case may be) shall
be reduced by 1/180 for each of the first 60 months between the date of the
first payment and the first day of the month coincident with or next following
the date the Participant would attain age 65 and by 1/360 for each additional
month.
 
-5-

--------------------------------------------------------------------------------


 
3.5.          Payment Elections.  All payment elections shall be on a prescribed
form designated and approved by the Administrator.
 
(a)           Transitional Elections.  On or before December 31, 2008, if a
Participant wishes to change or make a new payment election, the Participant may
do so by completing a payment election form designated and approved by the
Administrator, provided that any such election (i) must be made no later by
December 31, 2008, and must be made prior to the year in which benefits payments
are scheduled to commence; (ii) shall not take effect before the date that the
election is made and accepted by the Administrator, (iii) does not cause a
payment that would otherwise be made in the year in which the election is made
to be delayed to a later year and (iv) does not accelerate into the year in
which the election is made a payment that is otherwise scheduled to be made in a
later year.
 
(b)           Changes in Payments Elections After 2008.  On or after January 1,
2009, if a Participant wishes to change his payment election, the Participant
may do so by completing a payment election form designated and approved by the
Administrator, provided that any such election (i) must be made at least 12
months before the date on which any benefit payments are scheduled to commence;
(ii) shall not take effect until 12 months after the date the election is made
and accepted by the Administrator and (iii) for payments to be made other than
upon death, must provide an additional deferral payment at least five years from
the date that such payment would otherwise have been made or, in the case of any
annuity and installment payments treated as single payment, five years from the
date the first amount was scheduled to be paid.  For purpose of this Plan and
clause (iii) above, all annuities or installment payments under this Plan shall
be treated as a single payment.  An election by a Participant to only change the
form of payment to one of the Actuarially Equivalent forms of benefits available
under the Plan shall not be treated as a change in payment election for purposes
of this Section 3.5; however, any such election must be made by the Participant
on an election form designated by and approved by the Administrator.
 
-6-

--------------------------------------------------------------------------------


 
3.6.          Prohibition on Acceleration of Payments.  Except as provided in
this Section 3.6, in no event shall the time or schedule of any payment or any
amount scheduled to be paid pursuant to the terms of the Plan be accelerated,
and no such accelerated payment may be made whether or not provided for under
the terms of the Plan.  Notwithstanding the previous sentence, payment of
benefits due to the Participant’s death will not be treated as resulting in an
acceleration of payment.
 
(a)           Payment Upon Income Inclusion.  The Administrator may provide for
the acceleration of the time or schedule of a payment at any time the Plan fails
to meet the requirements of Section 409A and the regulations thereunder.  Such
payment may not exceed the amount required to be included in the Participant’s
income as a result of a failure to comply with the requirements of Section 409A
and the regulations thereunder.
 
(b)           Plan Termination.  The Administrator may accelerate the time and
form of payment where the acceleration of payment is made pursuant to the
termination of the Plan in accordance with one of the following provisions:
 
-7-

--------------------------------------------------------------------------------


 
(i)           The Bank may terminate the Plan at any time and for any reason,
provided that the termination and liquidation of the Plan does not occur
proximate to a downturn in the financial health of the Bank.  The Bank must
terminate and liquidate all agreements, methods, programs and other arrangements
sponsored by the Bank that would be aggregated with any terminated and
liquidated agreements, methods, programs and other arrangements under Treasury
Regulation Section 1.409A-1(c) if the same Participant had deferrals of
compensation under all of the agreements, methods, programs and other
arrangements that are terminated and liquidated.  Further, no payments in
liquidation of the Plan shall be made within 12 months of the date the Bank
takes all necessary action to irrevocably terminate and liquidate the Plan other
than payments that would be payable under the terms of the Plan if the actions
to terminate and liquidate the Plan had not occurred.  In addition, all payments
shall be made within 24 months of the date the Bank takes all necessary action
to irrevocably terminate and liquidate the Plan.  Further, the Bank shall not
adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation Section 1.409A-1(c) if the same Participant
participated in both plans, at any time within three years following the date
that the Bank takes all necessary action to irrevocably terminate and liquidate
the Plan.
 
(ii)           Such other events and conditions as prescribed by Treasury
Regulation Section 1.409A-3(j)(4)(ix) or any generally applicable guidance
published in the Internal Revenue Bulletin.
 
(c)           Payment of State, Local, FICA or Foreign Taxes.  The Administrator
may provide for the acceleration of the time and form of a payment to reflect
the payment of state, local or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred under the Plan before
the amount is paid or made available to the Participant.  Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.  A
Participant’s benefits under the Plan shall be reduced to reflect the payment of
the Participant’s tax obligations under this Section.
 
-8-

--------------------------------------------------------------------------------


 
3.7.          Six-Month Delay for Specified Employees.  Notwithstanding anything
in this Article III to the contrary, if a Participant is a Specified Employee on
the date of his “separation from service,” within the meaning of section 409A of
the Code, in no event shall the Participant’s Post-409A Benefits commence to be
paid to the Participant until the date that is six months after the date of the
Participant’s Separation from Service (or, if earlier than the end of the six
month period, the date of death of the Specified Employee).  If a benefit
payment to a Participant is delayed pursuant to the preceding sentence, the
Participant shall be entitled to a retroactive payment in a lump sum of any
delayed payments plus interest on the delayed payments equal to the FAS 87
discount rate in effect at the start of the six-month period.  The Participant’s
benefits that accrued prior to 2005 shall be paid to the Participant in
accordance with the provisions of this Article III.
 
3.8.          Separation from Service Prior to 2005.  If a Participant separated
from service prior to 2005, his or her rights and benefits under the Plan shall
be determined by the terms and provisions of the Plan as in effect on December
31, 2004.
 
3.9.          Separation from Service After 2004 and Prior to 2009.  If a
Participant who is entitled to benefits under the Plan separated from service
after 2004 but prior to 2009 and who has not commenced benefits by January 1,
2009, his or her benefits shall commence benefits as soon as practicable
following the date the Participant attains age 60, but not later than the end of
the calendar year in which the Participant attains age 60, unless the
Participant makes an election in accordance with Section 3.5, above.
 
ARTICLE IV
 
ADMINISTRATION
 
4.1.          The Plan shall be administered by the Administrator, which shall
have the authority to interpret the Plan, to determine eligibility hereunder,
and to determine the nature and amount of benefits.  Any construction or
interpretation of the Plan and any determination of fact in administering the
Plan made in good faith by the Administrator shall be final and conclusive for
all Plan purposes.
 
-9-

--------------------------------------------------------------------------------


 
4.2.          (a)           The Administrator shall prescribe a form for the
presentation of claims under the terms of this Plan.
 
(b)           Upon presentation to the Administrator of a claim on the
prescribed form, the Administrator shall make a determination of the validity
thereof.  If the determination is adverse to the claimant, the Administrator
shall furnish to the claimant within 90 days after the receipt of the claim a
written notice setting forth the following:
 
(i)           the specific reason or reasons for the denial;
 
(ii)          specific references to pertinent provisions of the Plan on which
the denial is based;
 
(iii)         a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
 
(iv)         appropriate information as to the steps to be taken if the claimant
wishes to submit his or her claim for review.
 
(c)           In the event of a denial of a claim, the claimant or his or her
duly authorized representative may appeal such denial to the Administrator for a
full and fair review of the adverse determination.  Claimant’s request for
review must be in writing and made to the Administrator within 60 days after
receipt by claimant of the written notification required under Section 4.2(b);
provided, however, such 60-day period shall be extended if circumstances so
warrant.  Claimant or his or her duly authorized representative may submit
issues and comments in writing which shall be given full consideration by the
Administrator in its review.
 
-10-

--------------------------------------------------------------------------------


 
(d)           The Administrator may, in its sole discretion, conduct a
hearing.  A request for a hearing made by claimant will be given full
consideration.  At such hearing, the claimant shall be entitled to appear and
present evidence and be represented by counsel.
 
(e)           A decision on a request for review shall be made by the
Administrator not later than 60 days after receipt of the request; provided,
however, in the event of a hearing or other special circumstances, such decision
shall be made not later than 120 days after receipt of such request.  If it is
necessary to extend the period of time for making a decision beyond 60 days
after the receipt of the request, the claimant shall be notified in writing of
the extension of time prior to the beginning of such extension.
 
(f)           The Administrator’s decision on review shall state in writing the
specific reasons and references to the Plan provisions on which it is
based.  Such decision shall be promptly provided to the claimant.  If the
decision on review is not furnished in accordance with the foregoing, the claim
shall be deemed denied on review.
 
ARTICLE V
 
AMENDMENT AND TERMINATION
 
5.1.          The Bank may amend the Plan in any manner and at any time by
action of its Board of Trustees; provided, however, that no amendment shall
deprive any Participant of any benefit accrued hereunder as of the date of
adoption of such amendment as determined under Section 5.3, below.
 
5.2.          The Bank reserves the right to terminate this Plan at any time in
accordance with Section 3.6, in which case the benefits payable to any
Participant shall be limited to those accrued hereunder as of the effective date
of termination, as determined under Section 5.3, below.
 
-11-

--------------------------------------------------------------------------------


 
5.3.          For purposes of Sections 5.1 and 5.2, above, the benefit accrued
by a Participant as of the date of adoption of an amendment to the Plan or the
effective date of termination of the Plan shall be computed under Section 3.1 as
if the Participant has terminated employment with the Bank on such date, and
under Section 3.3 as if the Participant had died on such date, and shall be
payable in such manner and at such times specified in Article III, above;
provided, however, that in no event shall the amount so computed exceed the
excess, if any, of (a) the benefit which is payable to the Participant, or his
surviving spouse or other beneficiary, as the case may be, under the Pension
Plan but for the Limitations, over (b) the benefit which is payable to the
Participant, or his surviving spouse or other beneficiary, as the case may be,
under the Pension Plan.


ARTICLE VI
 
MISCELLANEOUS
 
6.1.          Nothing contained herein shall be construed as providing for
assets to be held in trust or escrow or any other form of asset segregation for
the Participant, the Participant’s surviving spouse or other beneficiary, the
Participant’s only interest being the right to receive benefits set forth
herein.  To the extent that the Participant or any other person acquires a right
to receive benefits under this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Bank.
 
6.2.          Nothing contained in this Plan shall be construed as a contract of
employment between the Bank and any Participant, or as a right of any
Participant to be continued in employment of the Bank, or as a limitation on the
right of the Bank to discharge any of its employees, with or without cause.
 
-12-

--------------------------------------------------------------------------------


 
6.3.          The benefits payable hereunder or the right to receive future
benefits under the Plan may not be anticipated, alienated, pledged, encumbered,
or subject to any charge or legal process.
 
6.4.          This Plan shall be interpreted in accordance with the laws of the
Commonwealth of Pennsylvania, except to the extent superseded by ERISA.
 
IN WITNESS WHEREOF, the Bank has caused this instrument to be executed by its
authorized officers and its corporate seal to be impressed hereon this 18th day
of December, 2008.
 
Attest:
  BENEFICIAL MUTUAL SAVINGS BANK            
/s/ Marcella Hatcher
 
By:
/s/ Thomas M Topley
 
[Seal]
       

 
 
-13-